Citation Nr: 0411016	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-06 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to July 1972.  
Service records also reflect National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the benefit sought on appeal.

The Board notes that the veteran raised the issue of entitlement 
to service connection for a nervous disorder during a June 2003 
hearing.  This issue has not been developed for appellate 
consideration and is referred to the RO for any appropriate 
action.


REMAND

The Board notes that a preliminary review of the record discloses 
that additional development is necessary in the current appeal 
prior to the Board's review.  

In this case, the veteran essentially contends that the claimed 
left shoulder disability had its onset during active duty and, as 
such, warrants entitlement to service connection.  During a June 
2003 hearing, the veteran indicated his treating physician had 
related his current left shoulder symptomatology to injury 
sustained during his period of active duty.  The veteran indicated 
that a statement to this effect would be obtained and submitted 
for consideration by the Board in this matter.  

Additionally, the veteran reported he is in receipt of disability 
benefits from the Social Security Administration (SSA).  It does 
appear that an attempt has been made to obtain the SSA decision 
and supporting records.  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need to obtain SSA 
medical records in cases involving VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992).  The RO should obtain 
and consider all the veteran's SSA medical records.   

The Board finds that the veteran has identified relevant evidence, 
which has not been associated with the claims file.  It is the 
opinion of the Board that an attempt should be made to obtain such 
evidence.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA) have been satisfied.  See 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact Dr. Larry Mikul and advise him of the 
veteran's contentions in this matter and inquire whether Dr. Mikul 
would provide a statement concerning the etiology of the veteran's 
claimed left shoulder disorder.  In particular, the physician 
should be advised that any opinion expressed need not require 
absolute medical certainty, rather, the opinion should indicate 
whether it is at least as likely as not that any currently 
diagnosed left shoulder disorder is causally related to the 
veteran's period of active duty. 

3.  The RO should take the appropriate action to obtain a copy of 
the SSA decision awarding disability benefits and the evidence on 
which the decision was based.  

4.  Following any additional development deemed appropriate by the 
RO, the RO should readjudicate the issue on appeal.  If the 
determination remains unfavorable to the veteran, he and his 
representative should be furnished a supplemental statement of the 
case and be afforded the applicable time period in which to 
respond.

The case should thereafter be returned to the Board for further 
appellate consideration.  The Board intimates no opinion, legal or 
factual, as to the ultimate disposition of this case.  The veteran 
need take no action unless otherwise notified.
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





